       Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 1 of 85                                                                                                PageID #: 18
Judiciary Internet                                                                                                                                 You are logged in as            .     Home   Logout


               My Case View
               J            I               M                  S




         Active and Inactive Cases

                My Cases           My Documents           All Firm Cases      All Firm Documents


        Search Criteria: Case ID: 3CCV-XX-XXXXXXX                                                                                                                                      Search Again


          Search Criteria:
                                Case ID     3CCV-XX-XXXXXXX

                Filing Date (Start)                                                                              Case Type

                   Filing Date (End)                                                                           Case Status




        Please select a case.
                    Case ID                            Court                   Location                Type          Status                   Description                 Initiation Date

               3CCV-XX-XXXXXXX                   THIRD CIRCUIT                KONA DIVISION              CV           ACTIVE              HIATT v. TESLA, INC.              12-MAR-2021
                                                                   1 cases found, displaying 1 case(s), from 1 to 1. Page 1 / 1


         Case Summary for 3CCV-XX-XXXXXXX


         JERRY M. HIATT VS. TESLA, INC., a Delaware Corporation



         Parties for 3CCV-XX-XXXXXXX


           #             PartyID                   Role                                   Name                           Start Date          End Date           Associated Party          Juv

         1         @4394569                Plaintiff                JERRY M. HIATT                                   12-MAR-2021

         2         @4645727                Defendant                TESLA, INC.                                      12-MAR-2021

         3         A3085                   Attorney                 James J. Bickerton                               12-MAR-2021                            1

         4         A8705                   Attorney                 Bridget G. Morgan-Bickerton                      12-MAR-2021                            1

         5         A10682                  Attorney                 Jeremy O'Steen                                   12-MAR-2021                            1

         6         A1304                   Attorney                 Kenneth K. Fukunaga                              15-APR-2021                            2

         7         A6927                   Attorney                 Sheree A. Kon-Herrera                            15-APR-2021                            2

         8         A10188                  Attorney                 Gurudev D. Allin                                 16-APR-2021                            2




         Events for 3CCV-XX-XXXXXXX

        No events found for case.


         Dockets for 3CCV-XX-XXXXXXX


         Dkt.       Dkt.                                           Document
                                       Description                                        Docket For            Filing Date        Filing Time                      Filing Party                      Sealed
          #         Code                                             Name                                                                                                                                      C
                                                               COMPLAINT
                                Complaint and Summons          FOR
                                EFile Document upload          DECLARATORY
         1         CMPS                                                           JERRY M. HIATT              12-MAR-2021      14:40:50            Bickerton, James (A3085)                             N
                                of type Complaint and          RELIEF;
                                Summons                        EXHIBIT "A";
                                                               SUMMONS
                                Civil Information Sheet
                                                               CIVIL
                                EFile Document upload
         2         CIS                                         INFORMATION        JERRY M. HIATT              12-MAR-2021      14:40:50            Bickerton, James (A3085)                             N
                                of type Civil Information
                                                               SHEET
                                Sheet
         3         NEF          Notice of Electronic Filing                       JERRY M. HIATT              12-MAR-2021      14:40:50                                                                 N

         4         PYD          Payment Due To Court                              James J. Bickerton          12-MAR-2021      14:40:50                                                                 N

         5         NEF          Notice of Electronic Filing                       James J. Bickerton          12-MAR-2021      14:40:50                                                                 N
                                Payment
                                Payment by
                                Check/Money Order-Civil
         6         PY                                                             James J. Bickerton          19-MAR-2021      09:33:41                                                                 N
                                in the amount of $315.00
                                by ATY - Bickerton,
                                James J. (A3085)



                                                                                                                                          EXHIBIT A
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 2 of 85                                                                                     PageID #: 19
Dkt.       Dkt.                                    Document
                          Description                                       Docket For            Filing Date       Filing Time                    Filing Party             Sealed
 #         Code                                      Name                                                                                                                            C

                                                FIRST
                                                AMENDED
                  Complaint Amended             COMPLAINT
                  EFile Document upload         FOR
7      CAMD                                                        JERRY M. HIATT           19-MAR-2021          15:02:05         Bickerton, James (A3085)                    N
                  of type Complaint             DECLARATORY
                  Amended                       RELIEF;
                                                EXHIBIT "A";
                                                SUMMONS
                  Additional Claims Info
                  Sheet
                                                ADDITIONAL
8      ACIS       EFile Document upload                            JERRY M. HIATT           19-MAR-2021          15:02:05         Bickerton, James (A3085)                    N
                                                CLAIMS FORM
                  of type Additional Claims
                  Info Sheet
9      NEF        Notice of Electronic Filing                      JERRY M. HIATT           19-MAR-2021          15:02:05                                                     N
                                         Return and
                                         Acknowledgment
                                         of Service - First
                  Service-               Amended
                  Return/Acknowledgement Complaint for
10     RAS        EFile Document upload  Declaratory        JERRY M. HIATT                  29-MAR-2021          10:52:51         Bickerton, James (A3085)                    N
                  of type Service-       Relief; Exhibit
                  Return/Acknowledgement "A"; Summons -
                                         TESLA ONC., a
                                         Delaware
                                         Corporation.
11     NEF        Notice of Electronic Filing                      JERRY M. HIATT           29-MAR-2021          10:52:51                                                     N
                                         Return and
                                         Acknowledgment
                                         of Service - First
                  Service-               Amended
                  Return/Acknowledgement Complaint for
12     RAS        EFile Document upload  Declaratory        JERRY M. HIATT                  30-MAR-2021          16:53:33         Bickerton, James (A3085)                    N
                  of type Service-       Relief; Exhibit
                  Return/Acknowledgement "A"; Summons -
                                         TESLA INC., a
                                         Delaware
                                         Corporation
13     NEF        Notice of Electronic Filing                      JERRY M. HIATT           30-MAR-2021          16:53:33                                                     N

14     NAP        Notice of Adding Parties                         All Case Parties         15-APR-2021          15:26:57                                                     N
                                                Defendant Tesla,
             ANSWER TO                          Inc.'s Answer to
             COMPLAINT                          First Amended
15     ANCMP EFile Document upload              Complaint for       TESLA, INC.             15-APR-2021          15:31:02         Fukunaga, Kenneth (A1304)                   N
             of type ANSWER TO                  Declaratory
             COMPLAINT                          Relief; Certificate
                                                of Service
16     NEF        Notice of Electronic Filing                      TESLA, INC.              15-APR-2021          15:31:02                                                     N

17     NAP        Notice of Adding Parties                         All Case Parties         16-APR-2021          08:58:06                                                     N




Documents for 3CCV-XX-XXXXXXX


       Dkt.                  Dkt.                                                                                                                                    In
              Category                             Description                    Document Name                 Docket For            Date Filed          Sealed
        #                    Code                                                                                                                                  Camera

                                        Complaint and Summons                 COMPLAINT FOR
                                                                                                        JERRY M. HIATT
       1      Complaint    CMPS         EFile Document upload of type         DECLARATORY RELIEF;                                 12-MAR-2021
                                        Complaint and Summons                 EXHIBIT "A"; SUMMONS
                                        Civil Information Sheet
              Supporting                                                      CIVIL INFORMATION         JERRY M. HIATT
       2                 CIS            EFile Document upload of type Civil                                                       12-MAR-2021
              Documents                                                       SHEET
                                        Information Sheet
              Other                                                                                     JERRY M. HIATT
       3                NEF             Other                                                                                     12-MAR-2021
              Documents
              Other                                                                                     James J. Bickerton
       4                PYD             Payment Due To Court                                                                      12-MAR-2021
              Documents
              Other                                                                                     James J. Bickerton
       5                NEF             Other                                                                                     12-MAR-2021
              Documents
                                        Payment
              Fiscal                    Payment by Check/Money Order-                                   James J. Bickerton
       6                   PY                                                                                                     19-MAR-2021
              Status                    Civil in the amount of $315.00 by
                                        ATY - Bickerton, James J. (A3085)
                                                                              FIRST AMENDED
                                        Complaint Amended
                                                                              COMPLAINT FOR             JERRY M. HIATT
       7      Complaint    CAMD         EFile Document upload of type                                                             19-MAR-2021
                                                                              DECLARATORY RELIEF;
                                        Complaint Amended
                                                                              EXHIBIT "A"; SUMMONS
                                        Additional Claims Info Sheet
              Supporting                                                      ADDITIONAL CLAIMS         JERRY M. HIATT
       8                 ACIS           EFile Document upload of type                                                             19-MAR-2021
              Documents                                                       FORM
                                        Additional Claims Info Sheet
              Other                                                                                     JERRY M. HIATT
       9                NEF             Other                                                                                     19-MAR-2021
              Documents
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 3 of 85                                                            PageID #: 20
   Dkt.               Dkt.                                                                                                                In
          Category                      Description               Document Name                  Docket For       Date Filed   Sealed
    #                 Code                                                                                                              Camera

                                                              Return and
                                                              Acknowledgment of
                             Service-Return/Acknowledgement   Service - First Amended
                                                                                          JERRY M. HIATT
   10     Service    RAS     EFile Document upload of type    Complaint for Declaratory                       29-MAR-2021
                             Service-Return/Acknowledgement   Relief; Exhibit "A";
                                                              Summons - TESLA ONC.,
                                                              a Delaware Corporation.
          Other                                                                           JERRY M. HIATT
   11               NEF      Other                                                                            29-MAR-2021
          Documents
                                                              Return and
                                                              Acknowledgment of
                             Service-Return/Acknowledgement   Service - First Amended
                                                                                        JERRY M. HIATT
   12     Service    RAS     EFile Document upload of type    Complaint for Declaratory                       30-MAR-2021
                             Service-Return/Acknowledgement   Relief; Exhibit "A";
                                                              Summons - TESLA INC., a
                                                              Delaware Corporation
          Other                                                                           JERRY M. HIATT
   13               NEF      Other                                                                            30-MAR-2021
          Documents
                                                                                          All Case Parties
   14     Notice     NAP     Notice of Adding Parties                                                         15-APR-2021

                                                              Defendant Tesla, Inc.'s
                           ANSWER TO COMPLAINT                Answer to First Amended
                                                                                          TESLA, INC.
   15     Response   ANCMP EFile Document upload of type      Complaint for Declaratory                       15-APR-2021
                           ANSWER TO COMPLAINT                Relief; Certificate of
                                                              Service
          Other                                                                           TESLA, INC.
   16               NEF      Other                                                                            15-APR-2021
          Documents
                                                                                          All Case Parties
   17     Notice     NAP     Notice of Adding Parties                                                         16-APR-2021
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 4 of 85   PageID #: 21
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 5 of 85   PageID #: 22
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 6 of 85   PageID #: 23
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 7 of 85   PageID #: 24
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 8 of 85   PageID #: 25
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 9 of 85   PageID #: 26
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 10 of 85   PageID #:
                                     27
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 11 of 85   PageID #:
                                     28
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 12 of 85   PageID #:
                                     29
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 13 of 85   PageID #:
                                     30
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 14 of 85   PageID #:
                                     31
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 15 of 85   PageID #:
                                     32
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 16 of 85   PageID #:
                                     33
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 17 of 85   PageID #:
                                     34
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 18 of 85   PageID #:
                                     35
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 19 of 85   PageID #:
                                     36
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 20 of 85   PageID #:
                                     37
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 21 of 85   PageID #:
                                     38
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 22 of 85   PageID #:
                                     39
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 23 of 85   PageID #:
                                     40
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 24 of 85   PageID #:
                                     41
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 25 of 85   PageID #:
                                     42
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 26 of 85   PageID #:
                                     43
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 27 of 85   PageID #:
                                     44
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 28 of 85   PageID #:
                                     45
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 29 of 85   PageID #:
                                     46
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 30 of 85   PageID #:
                                     47
    Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 31 of 85                                               PageID #:
                                         48
    STATE OF HAWAI`I
 CIRCUIT COURT OF THE          CIVIL INFORMATION SHEET
  THIRD
 ___________    CIRCUIT
I (A). PLAINTIFF(S)
                                                                                                            Electronically Filed
                                                                                                            THIRD CIRCUIT
                                                                                                            3CCV-XX-XXXXXXX
                                                                                                            12-MAR-2021
     Additional page(s) attached
                                                                                                            02:40 PM
I (B). DEFENDANT(S)
                                                                                                            Dkt. 2 CIS



    Additional page(s) attached
 II. (A). PLAINTIFF’S (S’) ATTORNEY (NAME/NUMBER)                    II. (B). DEFENDANT’S (S’) ATTORNEY (NAME/NUMBER)




    Additional page(s) attached                                             Additional page(s) attached

III. NATURE OF SUIT                         IV. ORIGIN                                                          V. DEMAND
        Contract                                 (A). Original Proceeding
        Motor Vehicle Tort                       (B). Transfer from District Court CIV. NO. ________________
       Assault & Battery                         (C). Transfer from another Circuit CIV. NO. ________________ ________________
        Construction Defects
        Medical Malpractice
        Legal Malpractice                    VI. JURY DEMAND              VII. CLASS ACTION               VIII. REQUEST TO EXEMPT
                                                                                                                 FROM ARBITRATION
        Product Liability
        Other Non-Vehicle Tort                        YES                          YES                              YES
        Condemnation                                  NO                           NO                               NO
        Foreclosure
       Agreement of Sale Foreclosure         IX. RELATED CASE(S)
       Agency Appeal
        Declaratory Judgment                 JUDGE             _______________________________________________________
        Other Civil Action
        Environmental Court                  CIVIL NUMBER _______________________________________________________

                                                               _______________________________________________________

DATE                                 ATTORNEY NAME / PARTY NAME                       SIGNATURE



RESERVED FOR COURT USE

 CIVIL NO.

              In accordance with the Americans with Disabilities Act, and other applicable state and federal laws, if you require a

              on OAHU- Phone No. 808-539-4400, TTY 808-539-4853, FAX 539-4402; MAUI- Phone No. 808-244-2929, FAX 808-244-
              2777; HAWAII- Phone No. 808-961-7424, TTY 808-961-7422, FAX 808-961-7411; KAUAI- Phone No. 808-482-2365,
              TTY 808-482-2533, FAX 808-482-2509, at least ten (10) working days prior to your hearing or appointment date.

Civil Info Sheet
Form 1C-167 (10/19)
                             Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 32 of 85                                         PageID #:
                                                                  49
                                                     NOTICE OF ELECTRONIC FILING


                                                                                                                                                     Electronically Filed
                                                                                                                                                     THIRD CIRCUIT
                                                                                                                                                     3CCV-XX-XXXXXXX
                                                                                                                                                     12-MAR-2021
                                                                                                                                                     02:40 PM
                                                                                                                                                     Dkt. 3 NEF
An electronic filing was submitted in Case Number 3CCV-XX-XXXXXXX. You may review the filing through the Judiciary Electronic Filing System. Please monitor your email for
future notifications.



                                          Case ID:    3CCV-XX-XXXXXXX
                                             Title:   JERRY M. HIATT VS. TESLA, INC., a Delaware Corporation
                               Filing Date / Time:    FRIDAY, MARCH 12, 2021 02:40:50 PM
                                    Filing Parties:   James Bickerton
                                       Case Type:     Circuit Court Civil
                               Lead Document(s):      1-Complaint and Summons
                          Supporting Document(s):     2-Civil Information Sheet
                                 Document Name:       1-COMPLAINT FOR DECLARATORY RELIEF; EXHIBIT "A"; SUMMONS
                                                      2-CIVIL INFORMATION SHEET


If the filing noted above includes a document, this Notice of Electronic Filing is service of the document under the Hawai`i Electronic Filing and Service Rules.



                                                      This notification is being electronically mailed to:
                                                      Jeremy O'Steen ( Osteen@bsds.com )
                                                      Bridget Gallagher Morgan-Bickerton ( morgan@bsds.com )
                                                      James J. Bickerton ( bickerton@bsds.com )
                                                      The following parties need to be conventionally served:
                                                      TESLA, INC.




                                                                                                1 of 2
                             Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 33 of 85   PageID #:
                                                                  50
This filing type incurs a fee of $315.00. You must pay by credit card or in person.




                                                                                      2 of 2
  Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 34 of 85                     PageID #:
                                       51




                                                                Electronically Filed
                                                                THIRD CIRCUIT
                                                                3CCV-XX-XXXXXXX
                                                                12-MAR-2021
                                                                02:40 PM
                                                                Dkt. 4 PYD
                       IN THE CIRCUIT COURT OF THE THIRD CIRCUIT
                                    STATE OF HAWAI`I



                                             CASE NO. 3CCV-XX-XXXXXXX
HIATT v. TESLA, INC.

                                             PAYMENT DUE TO COURT




                                   PAYMENT DUE TO COURT


Bickerton, James J. owes the following fees:
$315.00 Complaint/Summons


The total amount due is $315.00. Make your payment to Circuit Court of the Third Circuit, 74-
5451 Kamakaeha Ave, Kailua-Kona, HI, 96740 with this notice within ten (10) days of this notice.
If you do not pay the total amount due, your complaint will be dismissed or your document
stricken.


You may file a request that the court waive the filing fees. If the court does not grant
your request, you must pay the filing fees.


Dated: March 12, 2021
                                                             /s/ Lester Oshiro
                                                             Clerk of the Court




                                                 1 of 1
                                Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 35 of 85                                                     PageID #:
                                                                     52
                                                           NOTICE OF ELECTRONIC FILING


                                                                                                                                                                    Electronically Filed
                                                                                                                                                                    THIRD CIRCUIT
                                                                                                                                                                    3CCV-XX-XXXXXXX
                                                                                                                                                                    12-MAR-2021
                                                                                                                                                                    02:40 PM
                                                                                                                                                                    Dkt. 5 NEF
An electronic filing was submitted in Case Number 3CCV-XX-XXXXXXX. You may review the filing through the Judiciary Electronic Filing System. Please monitor your email for future notifications.

                                                Case ID:     3CCV-XX-XXXXXXX
                                                   Title:    HIATT v. TESLA, INC.
                                     Filing Date / Time:     FRIDAY, MARCH 12, 2021 02:40:50 PM
                                          Filing Parties:
                                             Case Type:      Circuit Court Civil
                                     Lead Document(s):
                                Supporting Document(s):      4-Payment Due To Court
                                       Document Name:



If the filing noted above includes a document, this Notice of Electronic Filing is service of the document under the Hawai`i Electronic Filing and Service Rules.




                                                             This notification is being electronically mailed to:
                                                             Jeremy O'Steen ( Osteen@bsds.com )
                                                             Bridget Gallagher Morgan-Bickerton ( morgan@bsds.com )
                                                             James J. Bickerton ( bickerton@bsds.com )
                                                             The following parties need to be conventionally served:
                                                             TESLA, INC.




This filing type incurs a fee of $315.00. You must pay by credit card or in person.




                                                                                                          1 of 1
  Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 36 of 85         PageID #:
                                       53
                                      THIRD CIRCUIT
                                     STATE OF HAWAI`I
                                         RECEIPT


                                                                      Electronically Filed
                                                                      THIRD CIRCUIT
                                                                      3CCV-XX-XXXXXXX
                                                                      19-MAR-2021
                                                                      09:33 AM
                                                                      Dkt. 6 PY
Case No:3CCV-XX-XXXXXXX
                                                                         RECEIPT NO:22002
RECEIVED FROM: Bickerton, James J.
                                                                               19-MAR-2021
                                                                                   9:33 AM
THE SUM OF: $315.00

DESCRIPTION: Payment by Check/Money Order

1. Complaint/Summons
          ADMN- ADMIN_FEE                                                              $50.00
          CIND- INDIGENT_SURCHARGE                                                     $65.00
          V002- Complaint/Summons                                                     $200.00
TOTAL                                                                                 $315.00




                                            /s/Court Document Clerk
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 37 of 85                          PageID #:
                                     54




 BICKERTON LAW GROUP                                                                Electronically Filed
 A Limited Liability Law Partnership                                                THIRD CIRCUIT
 JAMES J. BICKERTON                     3085-0                                      3CCV-XX-XXXXXXX
 BRIDGET G. MORGAN-BICKERTON            8705-0                                      19-MAR-2021
 JEREMY K. O’STEEN                      10682-0                                     03:02 PM
 745 Fort Street, Suite 801                                                         Dkt. 7 CAMD
 Honolulu, Hawai‘i 96813
 Telephone: (808) 599-3811
 Facsimile: (808) 694-3090
 Email: bickerton@bsds.com; morgan@bsds.com; osteen@bsds.com

 Attorneys for Plaintiff
 JERRY M. HIATT

                     IN THE CIRCUIT COURT OF THE THIRD CIRCUIT

                                       STATE OF HAWAI‘I

 JERRY M. HIATT,                                       CIVIL NO. 3CCV-XX-XXXXXXX
                                                       (Other Civil Action)
        Plaintiff,
                                                       FIRST AMENDED COMPLAINT FOR
 vs.                                                   DECLARATORY RELIEF; EXHIBIT
                                                       “A”; SUMMONS
 TESLA INC., a Delaware Corporation,

        Defendant.



               FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF

        Comes now Plaintiff JERRY M. HIATT (“Plaintiff” or “Hiatt”) through his undersigned

 attorney, for complaint against TESLA, INC. (“Tesla” or “Defendant”), and alleges and avers as

 follows:

        1.      Plaintiff Hiatt is, and at all times relevant hereto was, a resident and citizen of the

 State of Hawaii residing in the County of Hawaii.




                                                   1
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 38 of 85                          PageID #:
                                     55



        2.      Defendant Tesla is, and at all times relevant hereto was, a Delaware corporation

 duly licensed to do business in the State of Hawaii, with a Honolulu business address at 746

 Auahi Street, Honolulu Hawaii 96813 (“Honolulu Office”).

        3.      Plaintiff Hiatt seeks to assert statutory and common law claims against Tesla

 arising out of the condition of Plaintiff’s Tesla 2019 Model 3 vehicle (“Vehicle”) which was

 delivered to him in Kailua-Kona. Plaintiff anticipates that Tesla may seek to preclude Plaintiff

 from asserting such claims in a court of competent jurisdiction by asserting that the claims are

 subject to an arbitration requirement.

        4.      Plaintiff disputes the arbitrability of all or part of his claims against Tesla and

 brings this action to have the Court declare whether an agreement to arbitrate exists or a

 controversy is subject to an agreement to arbitration, including whether any arbitration provision

 that Tesla may rely on is lawful, valid, applicable or otherwise enforceable under Hawaii law as

 to any of the claims at issue.

        5.      Because Plaintiff disputes the existence of and applicability of any arbitration

 agreement to his claims against Tesla, including its limitations on the right to proceed by class or

 group action, Plaintiff asks that the Court determine both the validity and enforceability of any

 claimed agreement to arbitrate and the scope and extent of the matters subject to arbitration. In

 asking for this determination, Hiatt does not waive any other right he may have, which rights are

 expressly reserved.

        6.      The nature of the underlying dispute between Hiatt and Tesla is set out in Exhibit

 “A” hereto, which is a draft demand for arbitration that Hiatt intends to submit if required,

 without waiving his right to have this Court determine the issues and controversies raised herein.




                                                   2
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 39 of 85                       PageID #:
                                     56



        7.      In particular, Tesla may rely on or seek enforcement of language in its form

 purchase agreement, which Plaintiff does not have a record of signing when he acquired his

 vehicle from Tesla, and which states that:

        If not resolved within 60 days, you agree that any dispute arising out of or relating
        to any aspect of the relationship between you and Tesla will not be decided by a
        judge or jury but instead by a single arbitrator in an arbitration administered by
        the American Arbitration Association (AAA) under its Consumer Arbitration
        Rules. This includes claims arising before this Agreement, such as claims related
        to statements about our products.
                                             ***
        The arbitrator may only resolve disputes between you and Tesla, and may not
        consolidate claims without the consent of all parties. The arbitrator cannot hear
        class or representative claims or requests for relief on behalf of others purchasing
        or leasing Tesla vehicles. In other words, you and Tesla may bring claims against
        the other only in your or its individual capacity and not as a plaintiff or class
        member in any class or representative action. If a court or arbitrator decides that
        any part of this agreement to arbitrate cannot be enforced as to a particular claim
        for relief or remedy, then that claim or remedy (and only that claim or remedy)
        must be brought in court and any other claims must be arbitrated.

        If you prefer, you may instead take an individual dispute to small claims court.

        You may opt out of arbitration within 30 days after signing this Agreement by
        sending a letter to: Tesla, Inc.; P.O. Box 15430; Fremont,
        CA 94539-7970, stating your name, Vehicle Identification Number, and intent to
        opt out of the arbitration provision. If you do not opt
        out, this agreement to arbitrate overrides any different arbitration agreement
        between us, including any arbitration agreement in a
        lease or finance contract.

        8.      The foregoing provision is hereinafter referred to as “the Tesla arbitration

 provision” or “TAP”. As used herein, TAP also includes the following provisions insofar as they

 purport to bind any arbitrator with respect to applicable law or remedies:

        Limitation of Liability. We are not liable for any incidental, special or
        consequential damages arising out of this Agreement. Your sole and exclusive
        remedy under this Agreement will be limited to reimbursement of your Order
        Payment.
                                                ***
        Governing Law; Integration; Assignment. The terms of this Agreement are
        governed by, and to be interpreted according to, the laws of the State in which we


                                                  3
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 40 of 85                         PageID #:
                                     57



        are licensed to sell motor vehicles that is nearest to your address indicated on your
        Vehicle Configuration. Prior agreements, oral statements, negotiations,
        communications or representations about the Vehicle sold under this Agreement
        are superseded by this Agreement. Terms relating to the purchase not expressly
        contained herein are not binding. We may assign this Agreement at our discretion
        to one of our affiliated entities.

        9.      The TAP was not agreed to, or accepted by, Plaintiff Hiatt.

        10.     Furthermore, to the extent the arbitration agreement exists, Plaintiff Hiatt has

 opted out of arbitration by sending a letter to Tesla advising it of that fact and by contesting the

 validity of the arbitration clause since the inception of this dispute.

        11.     There is no valid agreement to arbitrate between the parties because, inter alia,

 the TAP is invalid, unconscionable and unenforceable under Hawaii law and in particular under

 the standards announced in Narayan v. Ritz-Carlton Dev. Co., 140 Hawai’i 343, 346, 400 P.3d

 544, 547 (2017), because, separately and/or in combination, and among other reasons:

                a. The TAP is unconscionable under Hawaii common law contract principles

                    and thus is not an enforceable agreement under either Haw. Rev. Stat.

                    (“HRS”) § 658A or 9 U.S.C. § 2,

                b. The TAP is an adhesive contract,

                c. The TAP is ambiguous (including, but not limited to, when read with the

                    other controlling documents such as the warranty; the right to pursue certain

                    claims in small claims court; and the right to reject the arbitration provision),

                d. The TAP prevents an arbitrator from awarding special, consequential, punitive

                    damages or treble damages which are permitted under HRS 480-2 et. seq.,

                e. The TAP appears to limit recovery to the cost of the vehicle,




                                                    4
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 41 of 85                          PageID #:
                                     58



                f. The TAP purports to allows opt-outs but arbitrarily limits same to within 30

                    days of “signing” the agreement. Moreover, the date of “signing” is not

                    readily capable of being ascertained.

                g. The TAP prohibits joining with other claimants or bringing class action

                    claims,

                h. The TAP does not appear to permit the recovery of attorneys’ fees otherwise

                    permitted or required by law, thus preventing any claimant from ever being

                    made whole,

                i. The TAP is unfair within the meaning of HRS § 480-2 and hence is void

                    under HRS § 480-12, and/or

                j. The TAP’s purported prohibitions on joining together with others unfairly and

                    oppressively prevents the exercise of a fundamental constitutional right under

                    the State Constitution, to wit, the right of free association and “the right of the

                    people peaceably to assemble and to petition the government for a redress of

                    grievances,” and neither Chapter 658A nor any other state law may be used to

                    abridge such freedoms.

        12.     The TAP’s unconscionability is so pervasive that its unconscionable provisions

 cannot be severed and the rest of the arbitration clause enforced.

        13.     The TAP was procured by fraud and/or misrepresentation, including, but not

 limited to because Tesla failed to disclose serious defects in the Vehicle known to it at the time

 of sale and hence, for that separate and independent reason, is invalid and unenforceable. The

 defects included, but were not limited, to a faulty glass roof panel (the “Roof Panel Defect” or

 “RPD”) which first cracked during normal use shortly after purchase of the Vehicle, then was




                                                   5
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 42 of 85                            PageID #:
                                     59



 purportedly repaired by Tesla, and then partially detached during normal use following the

 alleged repair as well as a faulty underbody panel (the “Under Panel Defect” or “UPD”) which

 also partially detached in normal use shortly after purchase of the Vehicle.

         14.     Whether or not the TAP is otherwise invalid and unenforceable for the foregoing

 reasons, Plaintiff contends the TAP does not include “class or representative claims or requests

 for relief on behalf of others” (hereinafter “Class Claims”) within the scope of matters that are

 arbitrable, because it expressly does not apply to Class Claims and excludes them from the scope

 of arbitrable disputes. At the very minimum, the TAP is ambiguous as to whether it merely

 precludes Class Claims from arbitration, or whether it purports to function beyond the scope of

 an arbitration clause as it is titled, and actually purports to limit Plaintiff’s rights to make Class

 Claims in any forum, and any such ambiguity should be construed against Defendant Tesla and

 in favor of Plaintiff Hiatt to permit Hiatt to bring Class Claims (more fully described in Exhibit

 “A” hereto) in court.

         15.     If the Court determines that the agreement to arbitrate cannot be enforced as to

 Class Claims, and that Class Claims are therefore not arbitrable, then pursuant to the TAP,

 Plaintiff Hiatt asks the Court to rule that such claims “must” be pursued in court.

         16.     Plaintiff alleges that the value of the right of Plaintiff to proceed by way of court

 proceeding rather than arbitration, or the right to proceed as a class representative rather than

 solely as an individual claimant or plaintiff, is above any jurisdictional minimum of this Court,

 but below any jurisdictional limit for federal court. That right, which relates solely to the forum

 and the type of claims that may be asserted, is not directly correlative with the value of the

 claims themselves.




                                                    6
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 43 of 85                       PageID #:
                                     60



        WHEREFORE, Plaintiff Hiatt prays that an award be entered in favor of Hiatt and

 against Tesla as follows:

        A.      A ruling as more specifically described in Paragraphs 9-14 above that the claimed

 Tesla arbitration provision is unenforceable for one or more the reasons stated and a judgment

 for declaratory and injunctive relief enforcing that ruling;

        B.      For such other and further relief as the Court may deem just and proper.

        Dated: Honolulu, Hawaii, March 19, 2021.



                                                /s/ James J. Bickerton
                                                JAMES J. BICKERTON
                                                BRIDGET G. MORGAN-BICKERTON
                                                JEREMY K. O’STEEN

                                                Attorneys for Plaintiff JERRY M. HIATT




                                                   7
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 44 of 85                         PageID #:
                                     61




 JERRY M. HIATT,                                   AAA Arbitration No.
 INDIVIDUALLY AND ON BEHALF OF
 ALL OTHERS SIMILARLY SITUATED,                    CLAIMANT JERRY M. HIATT’S
                                                   STATEMENT OF CLAIM; EXHIBITS 1-5
                        Claimant,

        vs.

 TESLA INC, a Delaware Corporation;

                        Respondent.


                 CLAIMANT JERRY M. HIATT’S STATEMENT OF CLAIM
        Comes now Claimant JERRY M. HIATT (“Claimant” or “Hiatt”) through his undersigned
 attorney, individually and on behalf of all others similarly situated for his claim against TESLA, INC.
 (“Tesla” or “Respondent”), and alleges and avers as follows:
                                           ARBITRABILITY
        1.      Claimant Hiatt disputes the arbitrability of part or all of his claims against Tesla
 and reserves the right to seek to bring his claims in a court of competent jurisdiction and to have
 them heard by a jury to the extent the law permits. Thus, this demand for arbitration is only for
 those claims that are required by law, including applicable contract law, to be arbitrated and
 Claimant does not wish to, or intend to, arbitrate any dispute described herein which he is not
 required to submit to arbitration.
        2.      Because Claimant disputes the applicability of any arbitration agreement to this
 dispute and, as a threshold matter, he asks that the arbitrator determine both the validity and
 enforceability of any claimed agreement to arbitrate and the scope and extent of the matters
 subject to arbitration. In asking for this determination, Hiatt does not waive any right he may
 have to have a court make this determination.
        3.      In particular, Tesla may rely on or seek enforcement of language in its form
 purchase agreement, which Claimant does not have a record of signing when he acquired his
 vehicle from Tesla, that states that:
        If not resolved within 60 days, you agree that any dispute arising out of or relating
        to any aspect of the relationship between you and Tesla will not be decided by a
        judge or jury but instead by a single arbitrator in an arbitration administered by


                                                  1
                                         EXHIBIT "A"
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 45 of 85                       PageID #:
                                     62



        the American Arbitration Association (AAA) under its Consumer Arbitration
        Rules. This includes claims arising before this Agreement, such as claims related
        to statements about our products.
                                             ***
        The arbitrator may only resolve disputes between you and Tesla, and may not
        consolidate claims without the consent of all parties. The arbitrator cannot hear
        class or representative claims or requests for relief on behalf of others purchasing
        or leasing Tesla vehicles. In other words, you and Tesla may bring claims against
        the other only in your or its individual capacity and not as a plaintiff or class
        member in any class or representative action. If a court or arbitrator decides that
        any part of this agreement to arbitrate cannot be enforced as to a particular claim
        for relief or remedy, then that claim or remedy (and only that claim or remedy)
        must be brought in court and any other claims must be arbitrated.

        If you prefer, you may instead take an individual dispute to small claims court.

        4.      The foregoing provision is hereinafter referred to as “the Tesla arbitration
 provision” or “TAP”. As used herein, TAP also includes the following provisions insofar as they
 purport to bind any arbitrator with respect to applicable law or remedies:
        Limitation of Liability. We are not liable for any incidental, special or
        consequential damages arising out of this Agreement. Your sole and exclusive
        remedy under this Agreement will be limited to reimbursement of your Order
        Payment.
                                                ***
        Governing Law; Integration; Assignment. The terms of this Agreement are
        governed by, and to be interpreted according to, the laws of the State in which we
        are licensed to sell motor vehicles that is nearest to your address indicated on your
        Vehicle Configuration. Prior agreements, oral statements, negotiations,
        communications or representations about the Vehicle sold under this Agreement
        are superseded by this Agreement. Terms relating to the purchase not expressly
        contained herein are not binding. We may assign this Agreement at our discretion
        to one of our affiliated entities.

        If you prefer, you may instead take an individual dispute to small claims court.

        You may opt out of arbitration within 30 days after signing this Agreement by
        sending a letter to: Tesla, Inc.; P.O. Box 15430; Fremont,
        CA 94539-7970, stating your name, Vehicle Identification Number, and intent to
        opt out of the arbitration provision. If you do not opt
        out, this agreement to arbitrate overrides any different arbitration agreement
        between us, including any arbitration agreement in a
        lease or finance contract.

        5.      The TAP was not agreed to, or accepted by, Claimant Hiatt.



                                                  2
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 46 of 85                          PageID #:
                                     63



         6.      Furthermore, Claimant Hiatt has opted out of arbitration by sending a letter to
 Tesla advising it of that fact.
         7.      The TAP is invalid, unconscionable and unenforceable under Hawaii law and in
 particular under the standards announced in Narayan v. Ritz-Carlton Dev. Co., 140 Hawai’i 343,
 346, 400 P.3d 544, 547 (2017), because, separately and/or in combination:
                 a. The TAP is unconscionable under Hawaii common law contract principles
                     and thus is not an enforceable agreement under either Haw. Rev. Stat (HRS) §
                     658A or 9 U.S.C. § 2,
                 b. The TAP is an adhesive contract,
                 c. The TAP is ambiguous (including, but not limited to, when read with the
                     other controlling documents such as the warranty; the right to pursue certain
                     claims in small claims court; and the right to reject the arbitration provision),
                 d. The TAP prevents an arbitrator from awarding special, consequential, punitive
                     damages or treble damages which are permitted under HRS 480-2 et. seq.,
                 e. The TAP appears to limit recovery to the cost of the vehicle,
                 f. The TAP purports to allows opt-outs but arbitrarily limits same to within 30
                     days of “signing” the agreement. Moreover, the date of “signing” is not
                     readily capable of being ascertained.
                 g. The TAP prohibits joining with other claimants or bringing class action
                     claims,
                 h. The TAP does not appear to permit the recovery of attorneys’ fees otherwise
                     permitted or required by law, and/or
                 i. The TAP is unfair within the meaning of HRS § 480-2 and hence is void
                     under HRS § 480-12.
         8.      The TAP’s unconscionability is so pervasive that its unconscionable provisions
 cannot be severed and the rest of the arbitration clause enforced.
         9.      The TAP was procured by fraud and/or misrepresentation for the reasons alleged
 in more detail below (to wit, the concealment of serious defects) and hence, for that separate and
 independent reason, is invalid and unenforceable.
         10.     Whether or not the TAP is otherwise unenforceable for the foregoing reasons,
 Claimant contends the TAP does not include “class or representative claims or requests for relief



                                                   3
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 47 of 85                          PageID #:
                                     64



 on behalf of others” (hereinafter “Class Claims”) within the scope of matters that are arbitrable,
 because it expressly does not apply to Class Claims and excludes them from the scope of
 arbitrable disputes. At the very minimum, the TAP is ambiguous as to whether it merely
 precludes Class Claims from arbitration, or whether it purports to function beyond the scope of
 an arbitration clause as it is titled, and actually purports to limit Claimant’s rights to make Class
 Claims in any forum, and any such ambiguity should be construed against Respondent Tesla and
 in favor of Claimant Hiatt.
         11.    If the arbitrator determines that the “agreement to arbitrate cannot be enforced as
 to” Class Claims, and that Class Claims are therefore not arbitrable, then pursuant to the TAP,
 Claimant Hiatt asks the arbitrator to rule that such claims “must” be pursued in court.
                                        PARTIES
         12.    Claimant Hiatt is, and at all times relevant hereto was, a resident and citizen of the
 state of Hawaii residing in the County of Hawaii.
         13.    Respondent Tesla is, and at all times relevant hereto was, a Delaware corporation
 duly licensed to do business in the State of Hawaii, with a Honolulu business address at 746
 Auahi Street, Honolulu Hawaii 96813 (“Honolulu Office”).
                                CLASS ACTION ALLEGATIONS
                                          A. Nationwide Class
         14.    Claimant Hiatt brings this claim on behalf of himself and all others similarly
 situated who purchased in the United States (the “Nationwide Class”) pursuant to Haw. R. Civ.
 P. Rule 23 (or Fed. R. Civ. P. Rule 23 if applicable, or any applicable AAA rules permitting
 class arbitration). In addition Claimant brings this claim on behalf of himself and persons
 similarly situated in the State of Hawaii (“the Hawaii Class,” discussed in more detail below.)
 The Nationwide Class and the Hawaii Class shall be collectively referred to herein as “the
 Class”. This action satisfies the numerosity, commonality, typicality, adequacy, predominance,
 and superiority requirements of Rule 23 and any related AAA rules.
         15.    This action arises from the actions of Tesla and/or its agents from in or about July,
 2017 through the present time(“the Class Period”) in the rushed manufacture and sale of
 inherently dangerous and defective Model 3 Tesla vehicles, at least some of which were sold
 with:




                                                   4
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 48 of 85                        PageID #:
                                     65



        a) Defective glass roof panels that were prone to cracking, and or other partial or
        complete detachment (the “Roof Glass Defects” or “RGD”); and/or
        b) Defective underbody panels that were inadequately attached to the vehicle frame,
        which were prone to becoming partially or completely detached. (the “Under Body Panel
        Defects” or “UBPD”).
        16.     To date Tesla has manufactured and sold approximately 500,000 Model 3
 vehicles. On information and belief these vehicles were all produced at Tesla plants in Fremont,
 California and Shanghai, China.
        17.     On information and belief Tesla learned of both the RGD and the UBPD early in
 the course of its sales of the Model 3.
        18.     Hiatt purchased a new Tesla Model 3, VIN No. 5YJ3E1EB4KF205758 “Vehicle”
 in cash and trade for the total sum of $52,600 on or about February 28, 2019. Hiatt is therefore
 a member of the Class. The vehicles purchased by other members of the Class, including Hiatt,
 are referred to as “Class Vehicles” herein.
          19.   Hiatt was not provided with any notice, or warning, by Tesla concerning either
  the RGD or the UBPD at any time prior to his purchase. Had he been so warned he would not
  have purchased the Vehicle. Similarly, other members of the Class were not given such notice
  or warning and would not have purchased had they been given the same.
          20.   Hiatt and the other members of the Class (collectively “Claimants”) all purchased
  their Class Vehicles for personal, family or household purposes. Claimants purchased their
  Class Vehicles relying upon Tesla’s representations in its advertising, its website and/or in its
  dealerships that it is committed to selling safe and reliable vehicles.
        21.     Tesla has failed to provide any notice, or warning, to any other purchaser of any
 Model 3, in any jurisdiction, concerning either the RGD or the UBPD at any time from the start
 of sales of the Model 3 to the present time.
        22.     Tesla has also failed to provide any notice, or warning, to any domestic or foreign
 governmental agency as to either the RGD or the UBPD at any time from the start of sales of the
 Model 3 to the present time.
        23.     Upon information and belief Tesla has also failed to conduct a safety recall as to
 either the RGD or the UBPD at any time from the start of sales of the Model 3 to the present
 time in any domestic or foreign jurisdiction where the Model 3 has been sold.



                                                   5
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 49 of 85                         PageID #:
                                     66



            24.   The RGD and the UBPD are each defects in the design and/or manufacturing of
 the Model 3 that render the vehicles unreasonably dangerous.
            25.   Said defects are the proximate cause of injuries and damages to the members of
 the Class.
                                             B. Hawaii Class
            26.   The Hawaii Class consists of all persons who purchased Model 3 Teslas in the
 State of Hawaii during the Class Period. Claimant Hiatt is a member of the Hawaii Class.
            27.   Model 3 Teslas contain electronic components that qualify as “computers” within
 the meaning of HRS §708-890. The on-board Tesla computer is owned by each Tesla owner and
 contains unique personal information about that owner and his or her activities, location and
 travels.
            28.   Respondent Tesla accesses that information without the authorization of the
 owner and uses it for financial gain, thereby committing a felony under HRS §708-895.5 which
 provides that “[a] person commits the offense of unauthorized computer access in the first degree
 if the person knowingly accesses a computer, computer system, or computer network without
 authorization and thereby obtains information, and…[t]he offense was committed for the purpose
 of commercial or private financial gain.”
            29.   The action of Tesla in taking information from the owner’s computer for its own
 business purposes in violation of Hawaii law is both unfair and deceptive within the meaning of
 HRS Chapter 480 (unfair and deceptive trade practices).
            30.   Tesla has profited off its aforesaid violations of Hawaii law throughout the class
 period, and Claimant Hiatt and the Hawaii Class are therefore entitled to restitution in amounts to
 be proven at trial.
            31.   In addition, Claimant Hiatt and the members of the Hawaii Class are entitled to
 damages for the tortious wrong of unlawfully accessing and using private information, including
 an award of punitive damages, because such invasion of right was done knowingly, willfully
 and/or with conscious disregard of rights of others.
                              ALLEGATIONS SPECIFIC TO HIATT
            32.   None of the parts in question were altered in any substantial way between the time
 Tesla sold the Vehicle to Hiatt and the present time.




                                                   6
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 50 of 85                      PageID #:
                                     67



        33.     Both the RGD and the UBPD became evident on Hiatt’s Vehicle within 10
 months of Hiatt’s purchase of the Vehicle. Hiatt promptly reported both defects to Tesla through
 Manager, Teresa Mautino (“Mautino”) in November, 2019.
        34.     The RGD on the Hiatt Vehicle consisted of a large crack which suddenly
 appeared in the glass of the roof directly over the driver’s seat. Mr. James Wilson (“Wilson”) an
 authorized “roving” Tesla service technician came to the Big Island and examined this defect at
 Hiatt’s home on November 26, 2019. At that time Wilson confirmed to Hiatt that the roof glass
 had cracked because the glass had been installed “out of alignment” at the factory. He also
 confirmed that he had previously seen similar problems on other Model 3 vehicles which he had
 previously serviced in Hawaii.
        35.     The UBPD on the Hiatt Vehicle consisted of the sudden partial detachment of the
 underside panel on the car while Hiatt was driving the vehicle. As a result, the forward edge of
 the panel suddenly dug into the pavement creating a loud noise and a frightening and unexpected
 failure that could have easily caused a serious and/or fatal accident. Wilson also examined the
 panel and the rear of the Vehicle during his inspection on November 26, 2019. Pictures of the
 rear of the Vehicle taken that day showing the Panel hanging down and also showing it detached
 with abrasions from the accident (jpg 4399) are attached as Exhibits 1-4 hereto.
        36.     Wilson confirmed to Hiatt that 3 bolts meant to fasten the Panel to the underside
 of the Vehicle were completely missing from the original factory installation and that he had
 seen similar problems on other Model 3 vehicles which he had serviced in Hawaii.
        37.     Wilson also confirmed that driving the car in that condition risked detachment of
 the rear bumper and was a serious safety risk. During Wilson’s visit he discussed with Hiatt that
 both the RGD and the UBPD issues were quality control problems which he believed occurred
 because Tesla was rushing to complete and deliver Model 3’s in the relevant period to meet their
 production goals.
        38.     An 11.26.19 email from Hiatt to Wilson accurately confirming many of the
 comments of Wilson made on that date states as follows:
        Dear James,

        Thanks very much for coming to my house today to attempt to repair my Tesla Model 3.

        After examining the two problems I reported you kindly explained that, as to the first
        problem, i.e. the rear under car plastic shield, that this shield had failed and fallen


                                                 7
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 51 of 85                        PageID #:
                                     68



        down due to the failure to install 3 bolts at the factory prior to delivery of the
        car. You said you had seen the same problem previously on other cars. You
        indicated that if you left that shield off and replaced the rear bumper and if the car were
        driven then the rear bumper might come off. We therefore agreed that it was not safe to
        drive the car till it was fully repaired. You were not sure whether that repair would be
        done here or would require shipment of the car to Oahu.

        As to the second problem, i.e. the glass panel which was broken on the roof, you
        noted that the panel was out of alignment and concluded that the glass on the roof
        had failed because of stress cracks in normal use.

        You indicated that you had also seen this problem on other Tesla vehicles.

        You also indicated that both of these issues were within my warranty.

        I thank you for your candor and ask that you please arrange a rental car for me during the
        repair period and that you keep me posted on what will be done to repair these two
        defects and also what will be done to prevent further stress cracks in the ceiling panel
        when the current crack is repaired. This is concerning as it appears to be a design flaw,
        which is likely to recur, unless there is a design fix.

        Thanks and aloha,

        Jerry

 (Emphasis supplied)
        39.        After Hiatt reported these two defects to Tesla, he was advised by Ms. Mautino
 that the car would need to be picked up at his home and towed to Kawaihae for shipment to
 Honolulu, where it was to be repaired and then returned to Hiatt. Hiatt expressed specific
 concerns in an email to Ms. Mautino on 12.2.19 in which he stated:
         “I would like a best guess on how long the service will likely take and some
        more info on the two defects discovered—both of which have really shaken
        my confidence in the brand on basic safety and design issues.
        Aloha,
        Jerry”
 (Emphasis supplied).
        40.     Hiatt had a follow-up call with Ms. Mautino at approximately 10 am on 12.3.19.
 In the call he explained to her that he was alarmed about the roof defect and that he had read on
 line reports that similar defects had occurred in several other Model 3’s owned by others. He
 also explained that he was afraid it would happen again and that the whole process of shipping
 the car from the Big Island of Hawaii to Honolulu for service was a major time commitment. He


                                                  8
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 52 of 85                         PageID #:
                                     69



 was assured by Ms. Mautino that the repair would be done thoroughly and properly and Hiatt
 therefore agreed to proceed with the repair.
          41.    In reliance on these representations shipment of the car to Honolulu from the Big
 Island. This took another 15 days after this email to occur and took place on December 19, 2019.
 The car was returned and picked up by Hiatt on January 24, 2020.
          42.     Tesla arranged to tow the car to the Kawaihae Harbor and for shipment by Young
 Brothers barge to the Tesla service center in Honolulu. They also provided a rental car through
 Enterprise. As a result, Hiatt was denied use of his vehicle for approximately 14 days in
 November, 2019, all of December, 2019 and most of January 2020, until he picked up the
 vehicle at the port of Kawaihae on Friday, January 24, 2020 after it had allegedly been serviced.
 As of January 24, 2019, this was a total period of 69 days, i.e. more than 20% of the time Hiatt
 had then owned the vehicle.
          43.    Thinking it was safely repaired, Hiatt thereafter used the car to drive his wife and
 son to the Kona airport on January 25, 2020. However as soon as he reached highway speed on
 Palani Road from Waimea towards Kona Hiatt noticed the noise of wind whistling in the car. He
 checked and closed all the windows, but the noise persisted. He pulled over and checked and
 reclosed all the doors and then resumed the drive. The noise still persisted. He then discovered
 that there was a separation of the roof glass and a major air leak along the glass roof panels
 above and behind the front seat on both sides as confirmed by Exhibit 5 attached hereto. The
 separation created a significant risk that the entire roof panel would detach.
                            COUNT I, STRICT PRODUCT LIABILITY
          44.    Claimant Hiatt repeats and re-alleges each and every allegation contained above
 as if fully set forth herein.
          45.    Respondent Tesla is in the business of selling automobiles and/or their
 components for the ultimate use of businesses and consumers.
          46.    The products sold by Tesla are expected to and do reach their end users without
 substantial change in their condition after they are sold.
          47.    The Vehicle sold to Hiatt and all others similarly situated contained one or more
 design and/or manufacturing defects that rendered the Vehicles unreasonably dangerous.
          48.    Said defect was the proximate cause of damage and injuries to Hiatt and the
 Class.



                                                   9
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 53 of 85                           PageID #:
                                     70



         49.       As a result of the dangerously defective condition of the Vehicles, Hiatt and the
 Class have suffered special, general, consequential and incidental damages in an amount to be
 shown at trial.
         50.       In selling, manufacturing and/or designing the Vehicles and their components,
 Tesla acted recklessly, wantonly and willfully or with a conscious disregard of its civil
 obligations, thus warranting the imposition of punitive damages by this Court in an amount to be
 determined at trial.
                                      COUNT II, NEGLIGENCE
         51.       Claimant Hiatt repeats and re-alleges each and every allegation contained above
 as if fully set forth herein.
         52.       Tesla had a duty to act with reasonable care to ensure that the Vehicles were
 reasonably safe for their intended use.
         53.       Tesla breached this duty in the respects set forth above.
         54.       Such breaches were the proximate cause of the injuries to Hiatt and the Class.
         55.       As a result of Tesla’s breach of its duty to act with reasonable care, Hiatt and the
 Class have suffered special, general, consequential and incidental damages in an amount to be
 shown at trial.
         56.       In breaching their duty of care to Hiatt and the Class, Tesla acted recklessly,
 wantonly and willfully or with a conscious disregard of their civil obligations, thus warranting
 the imposition of punitive damages by this Court in an amount to be determined at trial.
                        COUNT III, BREACH OF EXPRESS WARRANTIES
         57.       Claimant Hiatt repeats and re-alleges each and every allegation contained above
 as if fully set forth herein.
         58.       Tesla expressly warranted the Vehicle and its components to be free of design and
 manufacturing defects and to be reasonably safe to operate.
         59.       Tesla’s representations became part of the basis of the bargain made between
 Hiatt, the Class and Tesla to purchase the Vehicles.
         60.       The Vehicles have either failed to perform in accordance with Tesla’s
 representations, or are at risk of doing so.
         61.       As a proximate result of such failure, Hiatt and the Class have suffered special,
 general, consequential and incidental damages in an amount to be shown at trial.



                                                    10
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 54 of 85                            PageID #:
                                     71



           62.      As a result of Tesla’s breach of its express warranties, Hiatt and the Class are also
 entitled to an award of attorneys’ fees.
          COUNT IV, BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
           63.      Claimant Hiatt repeats and re-alleges each and every allegation contained above
 as if fully set forth herein.
           64.      Tesla is a merchant of automobiles and their components, including the Vehicles
 at issue herein.
           65.      The Vehicles were defective and/or unfit for the ordinary purpose for which they
 were sold and used.
           66.      As a proximate result of such defective condition or lack of fitness, Hiatt and the
 Class have suffered special, general, consequential and incidental damages in an amount to be
 shown at trial.
           67.      In breaching the implied warranty of merchantability, Tesla acted recklessly,
 wantonly and willfully or with a conscious disregard of their civil obligations, thus warranting
 the imposition of punitive damages by this Court in an amount to be determined at trial.
                 COUNT V, BREACH OF IMPLIED WARRANTY OF FITNESS
                            FOR A PARTICULAR PURPOSE

           68.      Claimant Hiatt repeats and re-alleges each and every allegation contained above
 as if fully set forth herein.
           69.      Hiatt and the Class purchased the Vehicles for a particular purpose, i.e., to operate
 safely on public and/or private roadways.
           70.      Tesla knew or should have known of Class members’ particular purpose for the
 Vehicles.
           71.      The Vehicles failed to meet Class members’ particular purpose.
           72.      As a proximate result of such failure, Hiatt and the Class have suffered special,
 general, consequential and incidental damages in an amount to be shown at trial.
           73.      In breaching the implied warranty of fitness for a particular purpose, Tesla acted
 recklessly, wantonly and willfully or with a conscious disregard of their civil obligations, thus
 warranting the imposition of punitive damages by this Court in an amount to be determined at
 trial.
          COUNT VI, INTENTIONAL AND/OR NEGLIGENT MISREPRESENTATION



                                                     11
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 55 of 85                         PageID #:
                                     72



         74.     Claimant Hiatt repeats and re-alleges each and every allegation contained above
 as if fully set forth herein.
         75.     Tesla, through its salespersons and local management, made representations to
 Hiatt, and/or failed to disclose information known to them and unknown to Hiatt with respect to
 whether the vehicle was safe at the time of sale and later, after the failures described above, that
 the repairs to Hiatt’s vehicle would be made properly (together hereafter the
 “Misrepresentations”).
         76.     Tesla knew or should have known that such Misrepresentations were false.
         77.     Tesla knew and/or contemplated, or should have known and/or contemplated that
 Hiatt would rely on the Misrepresentations.
         78.     Hiatt did, in fact, reasonably rely on the Misrepresentations, to his detriment.
         79.     As a proximate result of these Misrepresentations, Claimant Hiatt has suffered
 special, general, consequential and incidental damages in an amount to be shown at trial.
         80.     In making the Misrepresentations referred to above, Tesla acted recklessly,
 wantonly and willfully or with a conscious disregard of its civil obligations, thus warranting the
 imposition of punitive damages by this Court in an amount to be determined at trial.
 COUNT VII, VIOLATION OF THE MAGNUSON-MOSS WARRANTY ACT (15 U.S.C.
 § 2301, et seq.)

         81.     Claimant Hiatt repeats and re-alleges each and every allegation contained above
 as if fully set forth herein.
         82.     Hiatt and the members of the Class are “consumers” within the meaning of the
 Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(3).
         83.     Tesla is a “supplier” and “warrantor” within the meaning of the Magnuson-Moss
 Warranty Act, 15 U.S.C. § 2301(4)-(5).
         84.     The Class Vehicles are “consumer products” within the meaning of the
 Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(1).
         85.     15 U.S.C. § 2310(d)(1) provides a cause of action for any consumer who is
 damaged by the failure of a warrantor to comply with a written or implied warranty.
         86.     Tesla’s new vehicle warranties and representations as to the quality of the Class
 Vehicles are written warranties within the meaning of the Magnuson- Moss Warranty Act, 15
 U.S.C. § 2301(6)(A), (B).



                                                  12
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 56 of 85                        PageID #:
                                     73



        87.     The Class Vehicles’ implied warranties are covered under 15 U.S.C. § 2301(7).
        88.     Tesla breached these warranties, as described in more detail above.
        89.      The Class Vehicles are subject to the RGD and the UBPD which constitute
 equipment failures and put vehicle occupants’ safety in jeopardy. The Class Vehicles share a
 common defect in that the roof glass and underbody panels are manufactured with defective
 materials and/or installed using poor workmanship. Contrary to Tesla’s representations about its
 vehicles, the sunroof glass and underbody guards are defective in manufacture, materials and/or
 workmanship and are unsafe. The Class Vehicles share a common defect that causes or allows
 these components to spontaneously and/or otherwise unreasonably break under foreseeable
 circumstances in which non-defective components would not. The failures are occurring within
 the warranty terms and period.
        90.     Tesla further breached its written warranties by not repairing and replacing the
 RGD and the UBPD, pursuant to the three year/36,000 mile new vehicle written warranty.
        91.     Affording Tesla a further reasonable opportunity to cure its breach of written
 warranties is unnecessary and would be futile here. Tesla has long been on notice of the claims
 of Hiatt and Class members and has declined to provide a suitable remedy.
        92.     At the time of sale or lease of each Class Vehicle, Tesla knew, or should have
 known, or was reckless in not knowing of the Misrepresentations concerning the Class Vehicles’
 RGD and the UBPD and the inability of these vehicles to perform as warranted, but Tesla
 nonetheless failed to rectify the situation and/or disclose the defects. Under the circumstances,
 the remedies available under any informal settlement procedure would be inadequate and any
 requirement that Hiatt or the Class resort to an informal dispute resolution procedure and/or
 afford Tesla a reasonable opportunity to cure its breach of warranties is excused and should
 therefore be deemed satisfied.
        93.     Hiatt and the other Class members would suffer economic hardship if they
 returned their Class Vehicles but did not receive the return of all payments made by them.
 Because Tesla is refusing to acknowledge any revocation of acceptance and return immediately
 any payments made, Hiatt and the other Class members have not re-accepted their Class
 Vehicles by retaining them.




                                                 13
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 57 of 85                          PageID #:
                                     74



         94.     The amount in controversy of Class members’ individual claims meets or exceeds
 the sum of $25. The amount in controversy of this action exceeds the sum of $50,000, exclusive
 of interest and costs, computed on the basis of all claims to be determined in this lawsuit.
         COUNT VIII – UNFAIR TRADE PRACTICES STATUTES WHERE
         APPLICABLE

         95.     Claimant Hiatt repeats and re-alleges each and every allegation contained above
 as if fully set forth herein.
         96.      Each member of the Class is also entitled to recover under applicable statutes in
 their state of purchase that provide remedies to consumers for unfair or deceptive acts or
 practices (“UDAP”) in trade or commerce (“UDAP statutes”).
         97.     The conduct of Tesla towards the Class described above, and the injuries of each
 Class member described above, entitle them to double, treble, or other damages as provided by
 the UDAP Statute applicable to their purchase.
         98.     To the extent that UDAP Statutes permit such recovery, Hiatt here seeks such
 recovery on behalf of himself and each Class member
         COUNT IX – HAWAII UDAP STATUTE CLAIM (FOR HAWAII CLASS ONLY)
         99.     Claimant Hiatt repeats and re-alleges each and every allegation contained above
 as if fully set forth herein
         100.    This Count overlaps with Count VIII for members of the Hawaii class.
         101.    Hiatt and other members of the Hawaii Class are and at all times were
 “consumers” within the meaning of HRS Section 480-1, entitled to bring claims for UDAP under
 HRS Sections 480-2 and 480-13.
         102.    The conduct of Tesla described herein, including but not limited to its unlawful
 access of computers, constitutes a UDAP under HRS Chapter 480.
         103.    Hiatt and other members of the Hawaii Class have been injured by the UDAPs
 described herein and are entitled to an award of treble damages under HRS Section 480-13.
               COUNT X – HAWAII LEMON LAW (FOR HAWAII CLASS ONLY)
         104.    Claimant Hiatt repeats and re-alleges each and every allegation contained above
 as if fully set forth herein.
         105.    The defects described herein constitute a “nonconformity” within the meaning of
 HRS Chapter 481I. Hiatt and (and other qualifying members of the Hawaii Class) have satisfied



                                                  14
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 58 of 85                          PageID #:
                                     75



 all requirements to make a claim for damages under against Tesla under HRS Chapter 481I (“the
 Hawaii Lemon Law”).
        106.    Hiatt (and all other qualifying members of the Hawaii Class) are entitled to
 damages against Tesla under the Hawaii Lemon Law.
        WHEREFORE, Claimant Hiatt prays that an award be entered in favor of Hiatt and the
 Class and against Tesla as follows:
        A.      A Ruling as more specifically described in Paragraphs 2-10 above that the
 claimed Tesla arbitration provision is unenforceable for one or more the reasons stated and
 declaratory and injunctive relief enforcing that ruling;
        B.      For general, special and consequential and incidental damages in an amount to be
 proven at trial as to Hiatt and each of the other Class members, including any applicable double
 or treble damages under applicable consumer protection statutes;
        C.      For restitution to Claimant Hiatt and the Class of all benefits and profits gained or
 realized by Tesla as a result of the wrongful acts complained of above;
        D.      For prejudgment interest;
        E.      For punitive and/or exemplary damages;
        F.      For treble damages;
        G.      For costs of suit herein, including reasonable attorneys’ fees and costs as
 permitted by applicable law; and
        H.      For such other and further relief as the Arbitrator may deem just and proper.
        Dated: Honolulu, Hawaii, March 15, 2021.



                                               JAMES J. BICKERTON
                                               BRIDGET G. MORGAN-BICKERTON

                                               Attorneys for Claimant JERRY HIATT, and All
                                               Others Similarly Situated




                                                  15
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 59 of 85   PageID #:
                                     76
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 60 of 85   PageID #:
                                     77
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 61 of 85   PageID #:
                                     78
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 62 of 85   PageID #:
                                     79
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 63 of 85   PageID #:
                                     80
         Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 64 of 85 PageID #:
                                              81
        STATE OF HAWAI‘I                    SUMMONS
                                                                      CASE NUMBER
     CIRCUIT COURT OF THE            TO ANSWER CIVIL COMPLAINT
         THIRD CIRCUIT
 PLAINTIFF                                             VS.      DEFENDANT(S)
 JERRY M. HIATT,                                                TESLA INC., a Delaware Corporation,




  JAMES J. BICKERTON 3085-0
  BRIDGET G. MORGAN-BICKERTON 8705-0
  JEREMY K. O’STEEN 10682-0
  745 Fort Street, Suite 801
  Honolulu, Hawai‘i 96813, Telephone: (808) 599-3811
  Attorneys for Plaintiff



    TO THE ABOVE-NAMED DEFENDANT(S)


     JAMES J. BICKERTON, BRIDGET G. MORGAN-BICKERTON, Bickerton Law Group, LLLP
     745 Fort Street, Suite 801, Honolulu, HI 96813
     _______________________________________________________________________________________________ ,
                                                            First Amended

                                                       First Amended


            THIS SUMMONS SHALL NOT BE PERSONALLY DELIVERED BETWEEN 10:00 P.M. AND 6:00 A.M. ON
            PREMISES NOT OPEN TO THE GENERAL PUBLIC, UNLESS A JUDGE OF THE ABOVE-ENTITLED
            COURT PERMITS, IN WRITING ON THIS SUMMONS, PERSONAL DELIVERY DURING THOSE HOURS.

            A FAILURE TO OBEY THIS SUMMONS MAY RESULT IN AN ENTRY OF DEFAULT AND DEFAULT
            JUDGMENT AGAINST THE DISOBEYING PERSON OR PARTY.



                                                             Effective Date of 28-Oct-2019
                                                             Signed by: /s/ Cheryl Salmo
                                                             Clerk, 3rd Circuit, State of Hawai‘i




Form 1C-P-787 (3CCT) (10/19)
Summons to Complaint
     Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 65 of 85                                       PageID #:
                                          82
     STATE OF HAWAI`I
  CIRCUIT COURT OF THE           ADDITIONAL CLAIMS
  ___________ CIRCUIT            INFORMATION SHEET
 I. Filing Attorney                                                  II. Case No.
                                                                                                     Electronically Filed
                                                                                                     THIRD CIRCUIT
                                                                                                     3CCV-XX-XXXXXXX
                                                                                                     19-MAR-2021
 III. Case Name
                                                                                                     03:02 PM
                                                                                                     Dkt. 8 ACIS




IV. Title of Pleading




  V.   Does the above pleading join any additional party(ies) not previously named?           Yes              No
       If “yes,” please list each additional party(ies) below:


                                Name(s)                                                    Party Designation

    1. ___________________________________________                        ___________________________________________

    2. ___________________________________________                        ___________________________________________

    3. ___________________________________________                        ___________________________________________

    4. ___________________________________________                        ___________________________________________
  If additional space is needed, please attached additional sheet.

  VI. Does the above pleading remove any additional party(ies) not previously named?          Yes              No

        If “yes,” please list each party who has been removed:

                                Name(s)                                                    Party Designation


       1. ___________________________________________                     ___________________________________________

       2. ___________________________________________                     ___________________________________________

       3. ___________________________________________                     ___________________________________________

       4. ___________________________________________                     ___________________________________________



 If additional space is needed, please attached additional sheet.

 Signature of Filing Attorney                                                       Date




1C-P-009 (10/19)
Civil Addtl Claims Sheet
                             Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 66 of 85                                         PageID #:
                                                                  83
                                                     NOTICE OF ELECTRONIC FILING


                                                                                                                                                     Electronically Filed
                                                                                                                                                     THIRD CIRCUIT
                                                                                                                                                     3CCV-XX-XXXXXXX
                                                                                                                                                     19-MAR-2021
                                                                                                                                                     03:02 PM
                                                                                                                                                     Dkt. 9 NEF
An electronic filing was submitted in Case Number 3CCV-XX-XXXXXXX. You may review the filing through the Judiciary Electronic Filing System. Please monitor your email for
future notifications.



                                          Case ID:    3CCV-XX-XXXXXXX
                                             Title:   JERRY M. HIATT VS. TESLA, INC., a Delaware Corporation
                               Filing Date / Time:    FRIDAY, MARCH 19, 2021 03:02:05 PM
                                    Filing Parties:   James Bickerton
                                       Case Type:     Circuit Court Civil
                               Lead Document(s):      7-Complaint Amended
                          Supporting Document(s):     8-Additional Claims Info Sheet
                                 Document Name:       7-FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF; EXHIBIT "A"; SUMMONS
                                                      8-ADDITIONAL CLAIMS FORM


If the filing noted above includes a document, this Notice of Electronic Filing is service of the document under the Hawai`i Electronic Filing and Service Rules.



                                                      This notification is being electronically mailed to:
                                                      Jeremy O'Steen ( Osteen@bsds.com )
                                                      Bridget Gallagher Morgan-Bickerton ( morgan@bsds.com )
                                                      James J. Bickerton ( bickerton@bsds.com )
                                                      The following parties need to be conventionally served:
                                                      TESLA, INC.




                                                                                                1 of 1
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 67 of 85   PageID #:
                                     84




                                                               Electronically Filed
                                                               THIRD CIRCUIT
                                                               3CCV-XX-XXXXXXX
                                                               29-MAR-2021
                                                               10:52 AM
                                                               Dkt. 10 RAS
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 68 of 85   PageID #:
                                     85
                             Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 69 of 85                                         PageID #:
                                                                  86
                                                     NOTICE OF ELECTRONIC FILING


                                                                                                                                                     Electronically Filed
                                                                                                                                                     THIRD CIRCUIT
                                                                                                                                                     3CCV-XX-XXXXXXX
                                                                                                                                                     29-MAR-2021
                                                                                                                                                     10:52 AM
                                                                                                                                                     Dkt. 11 NEF
An electronic filing was submitted in Case Number 3CCV-XX-XXXXXXX. You may review the filing through the Judiciary Electronic Filing System. Please monitor your email for
future notifications.



                                          Case ID:    3CCV-XX-XXXXXXX
                                             Title:   JERRY M. HIATT VS. TESLA, INC., a Delaware Corporation
                               Filing Date / Time:    MONDAY, MARCH 29, 2021 10:52:51 AM
                                    Filing Parties:   James Bickerton
                                       Case Type:     Circuit Court Civil
                               Lead Document(s):      10-Service-Return/Acknowledgement
                          Supporting Document(s):
                                 Document Name:       10-Return and Acknowledgment of Service - First Amended Complaint for Declaratory Relief; Exhibit "A"; Summons -
                                                      TESLA ONC., a Delaware Corporation.


If the filing noted above includes a document, this Notice of Electronic Filing is service of the document under the Hawai`i Electronic Filing and Service Rules.



                                                      This notification is being electronically mailed to:
                                                      Jeremy O'Steen ( Osteen@bsds.com )
                                                      Bridget Gallagher Morgan-Bickerton ( morgan@bsds.com )
                                                      James J. Bickerton ( bickerton@bsds.com )
                                                      The following parties need to be conventionally served:
                                                      TESLA, INC.




                                                                                                1 of 1
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 70 of 85   PageID #:
                                     87




                                                               Electronically Filed
                                                               THIRD CIRCUIT
                                                               3CCV-XX-XXXXXXX
                                                               30-MAR-2021
                                                               04:53 PM
                                                               Dkt. 12 RAS
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 71 of 85   PageID #:
                                     88
                             Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 72 of 85                                         PageID #:
                                                                  89
                                                     NOTICE OF ELECTRONIC FILING


                                                                                                                                                     Electronically Filed
                                                                                                                                                     THIRD CIRCUIT
                                                                                                                                                     3CCV-XX-XXXXXXX
                                                                                                                                                     30-MAR-2021
                                                                                                                                                     04:53 PM
                                                                                                                                                     Dkt. 13 NEF
An electronic filing was submitted in Case Number 3CCV-XX-XXXXXXX. You may review the filing through the Judiciary Electronic Filing System. Please monitor your email for
future notifications.



                                          Case ID:    3CCV-XX-XXXXXXX
                                             Title:   JERRY M. HIATT VS. TESLA, INC., a Delaware Corporation
                               Filing Date / Time:    TUESDAY, MARCH 30, 2021 04:53:33 PM
                                    Filing Parties:   James Bickerton
                                       Case Type:     Circuit Court Civil
                               Lead Document(s):      12-Service-Return/Acknowledgement
                          Supporting Document(s):
                                 Document Name:       12-Return and Acknowledgment of Service - First Amended Complaint for Declaratory Relief; Exhibit "A"; Summons -
                                                      TESLA INC., a Delaware Corporation


If the filing noted above includes a document, this Notice of Electronic Filing is service of the document under the Hawai`i Electronic Filing and Service Rules.



                                                      This notification is being electronically mailed to:
                                                      Jeremy O'Steen ( Osteen@bsds.com )
                                                      Bridget Gallagher Morgan-Bickerton ( morgan@bsds.com )
                                                      James J. Bickerton ( bickerton@bsds.com )
                                                      The following parties need to be conventionally served:
                                                      TESLA, INC.




                                                                                                1 of 1
                             Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 73 of 85                                         PageID #:
                                                                  90
                                                          NOTICE OF ADDING PARTIES


                                                                                                                                                     Electronically Filed
                                                                                                                                                     THIRD CIRCUIT
                                                                                                                                                     3CCV-XX-XXXXXXX
                                                                                                                                                     15-APR-2021
                                                                                                                                                     03:26 PM
                                                                                                                                                     Dkt. 14 NAP
The Parties on Case Number 3CCV-XX-XXXXXXX have been updated. A Notice of Adding Parties was entered on the case, which may be reviewed through the Judiciary Electronic
Filing System. Please monitor your email for future notices.

                                         Case ID: 3CCV-XX-XXXXXXX
                                                   JERRY M. HIATT VS. TESLA, INC., a Delaware
                                            Title:
                                                   Corporation
                                Filing Date/Time: Thursday, April 15, 2021 03:26 PM
                            Change Performed By: Kenneth Fukunaga

Disclaimer: Under Rule 10.4 of the Hawai`i Court Records Rules, unless authorized by a court, an attorney or any person or entity shall not use the JIMS/JEFS database to gain
access to confidential information under seal or documents in cases in which the attorney or any person or entity is not a party or an attorney of record. Improper use of JIMS/JEFS
to gain access to confidential records, documents, or records filed under seal or in-camera may subject the user to sanctions. Publicly available documents can be purchased through
the court or eCourt Kokua.




                                                         This notification is being electronically mailed to:
                                                         Sheree Aiko Kon-Herrera ( skh@fmhc-law.com )
                                                         Kenneth K. Fukunaga ( kkf@fmhc-law.com )
                                                         Jeremy O'Steen ( Osteen@bsds.com )
                                                         Bridget Gallagher Morgan-Bickerton ( morgan@bsds.com )
                                                         James J. Bickerton ( bickerton@bsds.com )




                                                                               1 of 2
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 74 of 85   PageID #:
                                     91




                                2 of 2
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 75 of 85                    PageID #:
                                     92



 Of Counsel:
 FUKUNAGA MATAYOSHI CHING & KON-HERRERA, LLP
                                                                               Electronically Filed
 KENNETH K. FUKUNAGA               1304                                        THIRD CIRCUIT
 SHEREE KON-HERRERA                6927                                        3CCV-XX-XXXXXXX
 Davies Pacific Center, Suite 1200                                             15-APR-2021
 841 Bishop Street                                                             03:31 PM
 Honolulu, Hawai’i 96813                                                       Dkt. 15 ANCMP
 Telephone: (808) 533-4300
 kkf@fmhc-law.com; skh@fmhc-law.com

 Attorneys for Defendant
 TESLA, INC.

                      IN THE CIRCUIT COURT OF THE THIRD CIRCUIT

                                      STATE OF HAWAI’I

  JERRY M. HIATT                                    CIVIL NO. 3CCV-XX-XXXXXXX
                                                    (Other Civil Action)
                        Plaintiff,
                                                    DEFENDANT TESLA, INC.’S ANSWER
                vs.                                 TO FIRST AMENDED COMPLAINT
                                                    FOR DECLARATORY RELIEF;
  TESLA, INC., a Delaware Corporation,              CERTIFICATE OF SERVICE

                        Defendant.


                       DEFENDANT TESLA, INC.’S ANSWER TO
               FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF

        Defendant TESLA, INC. (“Defendant” or “Tesla”), by and through its attorneys

 Fukunaga Matayoshi Ching & Kon-Herrera, LLP, in response to the Plaintiff JERRY M. HIATT

 (“Plaintiff” or “Hiatt”)’s First Amended Complaint for Declaratory Relief filed on March 19,

 2021 (“Complaint”), hereby alleges and avers as follows.

 FIRST DEFENSE

        1.     The Complaint fails to state a claim against Tesla upon which relief can be

 granted.
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 76 of 85                         PageID #:
                                     93



 SECOND DEFENSE

        2.      Tesla is without knowledge or information sufficient to form a belief as to the

 truth of the allegations contained in paragraph 1 of the Complaint, and therefore denies the same

 and leaves Plaintiff to his proof.

        3.      In answer to paragraph 2 of the Complaint, Tesla admits that it is a Delaware

 corporation but denies the remaining allegations of paragraph 2.

        4.      In answer to paragraphs 3, 4, and 5 of the Complaint, Tesla denies the validity of

 any statutory and common law claims by Plaintiff against Tesla and states that the remainder of

 said paragraphs do not contain any factual allegations to which an admission or denial is

 required. If an answer is required, Tesla denies the allegations of paragraphs 3, 4, and 5.

        5.      In answer to paragraph 6 of the Complaint, Tesla states that Plaintiff’s description

 of the nature of the underlying dispute does not contain any factual allegations to which an

 admission or denial is required. To the extent an answer is required, Tesla denies the allegations

 in Plaintiff’s Exhibit “A”, which fails to state a claim against Tesla upon which relief can be

 granted. Exhibit “A” is not a pleading because it does not conform to Hawai'i Rules of Civil

 Procedure Rules 8 and 11.

        6.      In answer to paragraphs 7 and 8 of the Complaint, Tesla states that the arbitration

 provisions speak for themselves and denies Plaintiff’s characterization of them. Tesla is without

 knowledge or information sufficient to form a belief as to the truth of the remaining allegations

 contained in said paragraphs and therefore denies the same and leaves Plaintiff to his proof.

        7.      Tesla denies the allegations in paragraph 9 of the Complaint.

        8.      Tesla denies the allegations in paragraph 10 of the Complaint.



                                                  2
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 77 of 85                          PageID #:
                                     94



         9.      The allegations in paragraphs 11, 11a, 11b, 11c, 11d, 11e, 11f, 11g, 11h, 11i, and

 11j of the Complaint contain legal conclusions or arguments that require no answer, and Tesla

 denies Plaintiff’s characterization of them.

         10.     Tesla denies the allegations in paragraphs 12, 13, 14, 15 and 16 of the Complaint.

         11.     Tesla denies any allegations not specifically answered herein above.

 THIRD DEFENSE

         12.     This action, or claims being asserted herein, are barred by lack of subject matter

 jurisdiction.

 FOURTH DEFENSE

         13.     This action, or claims being asserted herein, are barred by lack of personal

 jurisdiction as to Tesla in this matter.

 FIFTH DEFENSE

         14.     Plaintiff lacks standing to assert this action or the claims being asserted herein.

 SIXTH DEFENSE

         15.     Tesla asserts that venue is not proper.

 SEVENTH DEFENSE

         16.     Tesla gives notice that it intends to rely on the defenses of the applicable statute

 of limitations, laches, and/or acquiescence.

 EIGHTH DEFENSE

         17.     The process and/or service of process herein upon Defendant was insufficient.

 NINTH DEFENSE

         18.     Tesla gives notice that it intends to rely on the defense of ripeness.



                                                   3
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 78 of 85                          PageID #:
                                     95



 TENTH DEFENSE

        19.     Plaintiff has failed to join necessary or permissive parties.

 ELEVENTH DEFENSE

        20.     Plaintiff’s claims are barred or limited by the contributory or comparative

 negligence or fault of his own actions or inactions.

 TWELFTH DEFENSE

        21.     Plaintiff’s claims may be barred, reduced, and/or otherwise limited by the

 assumption of risk on the part of Plaintiff.

 THIRTEENTH DEFENSE

        22.     Tesla is not liable for Plaintiff’s injuries, if any, to the extent they were caused by

 the fault of another party outside of Tesla’s control or responsibility, including but not limited to

 Plaintiff himself, or anyone else involved that Tesla may not be aware of at this time.

 FOURTEENTH DEFENSE

        23.     The design and manufacture of the subject vehicle at issue conformed with state

 of the art in the industry at the time of design and manufacture and were consistent with then-

 existing industry customs, standards, practices, law and regulations.

 FIFTEENTH DEFENSE

        24.     Plaintiff’s claims may be barred in whole or in part by unforeseeable and/or

 unreasonable negligent misuse, abuse, alteration, and/or modification of the subject vehicle by

 someone other than Defendant Tesla.

 SIXTEENTH DEFENSE

        25.     Plaintiff’s claim is barred by intervening or superseding act(s) that are



                                                   4
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 79 of 85                           PageID #:
                                     96



 unforeseeable as a matter law and break the chain of causation.

 SEVENTEENTH DEFENSE

        26.     Tesla’s design and manufacture of vehicles conformed to state of the art in the

 industry at the time of design and manufacture and were consistent with then-existing industry

 customs, standards and practices.

 EIGHTEENTH DEFENSE

        27.     Plaintiff’s Claim may be barred in whole or in part by unforeseeable and/or

 unreasonable negligent misuse, abuse, alteration, and/or modification of the product and/or

 failure to maintain the product at issue in this case.

 NINETHEENTH DEFENSE

        28.     Any alleged fault by Tesla was not a proximate cause or substantial factor in

 causing damages alleged by Plaintiff.

 TWENTIETH DEFENSE

        29.     Plaintiff’s Claim may be barred by waiver, estoppel, and/or unclean hands.

 TWENTY-FIRST DEFENSE

        30.     To the extent Plaintiff failed to mitigate, minimize or avoid any damage already

 sustained, any resulting recovery must be reduced by the amount attributable to such failure.

 TWENTY-SECOND DEFENSE

        31.     To the extent Plaintiff seeks to impose tort liability for Tesla’s marketing

 activities, such claim may be barred, in whole or in part, because such activities constitute

 protected speech under the First Amendment to the United States Constitution.




                                                    5
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 80 of 85                           PageID #:
                                     97



 TWENTY-THIRD DEFENSE

         32.     Any damages sustained by Plaintiff were caused by an act of God or by natural

 and unavoidable causes or accidents beyond the control of Tesla.

 TWENTY-FOURTH DEFENSE

         33.     To the extent Plaintiff breached or failed to comply with the terms and conditions

 of any applicable agreement, Plaintiff is barred from or limited in recovery.

 TWENTY-FIFTH DEFENSE

         34.     Plaintiff’s claimed damages were not reasonably foreseeable and therefore Tesla

 cannot be held liable for those damages.

 TWENTY-SIXTH DEFENSE

         35.     Plaintiff has failed to exhaust his administrative remedies pursuant to Hawai'i

 Revised Statutes § 481I and other applicable State and Federal law.

 TWENTY-SEVENTH DEFENSE

         36.     Plaintiff has failed to allege performance of all conditions precedent to filing his

 lawsuit, specifically Plaintiff has failed to show that he has complied with his contract of

 purchase and the terms of his contract; Plaintiff has failed to show that he timely made a demand

 for arbitration; and Plaintiff has failed to allege that he satisfied all conditions precedent to

 proceeding under the Magnuson-Moss Warranty Act, 15 U.S.C. §§ 2301 et seq.

 TWENTY-EIGHTH DEFENSE

         37.     Tesla denies breaching any implied or express warranty.

 TWENTY-NINTH DEFENSE

         38.     Plaintiff’s Claim is subject to one or more arbitration agreements such that this



                                                    6
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 81 of 85                          PageID #:
                                     98



 matter should be properly brought before a qualified arbitrator rather than in this Court.

 THIRTIETH DEFENSE

        39.     Tesla reserves the right to rely on any and all other affirmative defenses the

 applicability of which may be determined after further investigation and discovery.

        WHEREFORE, Defendant TESLA, INC. prays for relief as follows:

        A.      Plaintiff take nothing by the First Amended Complaint;

        B.      For judgment and/or declaratory relief in favor of Tesla, Inc.;

        C.      For an award of fees and costs incurred by Tesla, Inc. in this action; and

        D.      For such other and further relief as the Court deems proper.

                DATED: Honolulu, Hawaii, April 15, 2021.


                                          /s/ Kenneth K. Fukunaga
                                       KENNETH K. FUKUNAGA
                                       SHEREE KON-HERRERA
                                       Attorneys for Defendant
                                       TESLA, INC.




                                                  7
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 82 of 85                     PageID #:
                                     99



                       IN THE CIRCUIT COURT OF THE THIRD CIRCUIT

                                      STATE OF HAWAI’I

  JERRY M. HIATT                                    CIVIL NO. 3CCV-21-000068
                                                    (Other Civil Action)
                         Plaintiff,
                                                    CERTIFICATE OF SERVICE
                 vs.

  TESLA, INC., a Delaware Corporation,

                         Defendant.


                                  CERTIFIDATE OF SERVICE

                I hereby certify that a true and correct copy of the foregoing document was duly

 served on the following parties electronically through the Judiciary Electronic Filing System

 on April 15 , 2021 , at their last known email addresses as set forth below.


 JAMES J. BICKERTON                                  bickerton@bsds.com
 BRIDGET G. MORGAN-BICKERTON                         morgan@bsds.com
 JEREMY K. O’STEEN                                   osteen@bsds.com
 Bickerton Law Group
 745 Fort Street, Sutie 801
 Honolulu, Hawaii 96813

 Attorney for PLAINTIFF


                DATED: Honolulu, Hawaii, April 15, 2021.


                                         /s/ Kenneth K. Fukunaga
                                      KENNETH K. FUKUNAGA
                                      SHEREE KON-HERRERA
                                      Attorneys for Defendant
                                      TESLA, INC.
                             Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 83 of 85                                         PageID #:
                                                                  100
                                                     NOTICE OF ELECTRONIC FILING


                                                                                                                                                     Electronically Filed
                                                                                                                                                     THIRD CIRCUIT
                                                                                                                                                     3CCV-XX-XXXXXXX
                                                                                                                                                     15-APR-2021
                                                                                                                                                     03:31 PM
                                                                                                                                                     Dkt. 16 NEF
An electronic filing was submitted in Case Number 3CCV-XX-XXXXXXX. You may review the filing through the Judiciary Electronic Filing System. Please monitor your email for
future notifications.



                                          Case ID:    3CCV-XX-XXXXXXX
                                             Title:   JERRY M. HIATT VS. TESLA, INC., a Delaware Corporation
                               Filing Date / Time:    THURSDAY, APRIL 15, 2021 03:31:02 PM
                                    Filing Parties:   Kenneth Fukunaga
                                       Case Type:     Circuit Court Civil
                               Lead Document(s):
                          Supporting Document(s):     15-ANSWER TO COMPLAINT
                                 Document Name:       15-Defendant Tesla, Inc.'s Answer to First Amended Complaint for Declaratory Relief; Certificate of Service


If the filing noted above includes a document, this Notice of Electronic Filing is service of the document under the Hawai`i Electronic Filing and Service Rules.



                                                      This notification is being electronically mailed to:
                                                      Sheree Aiko Kon-Herrera ( skh@fmhc-law.com )
                                                      Kenneth K. Fukunaga ( kkf@fmhc-law.com )
                                                      Jeremy O'Steen ( Osteen@bsds.com )
                                                      Bridget Gallagher Morgan-Bickerton ( morgan@bsds.com )
                                                      James J. Bickerton ( bickerton@bsds.com )




                                                                                                1 of 1
                             Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 84 of 85                                         PageID #:
                                                                  101
                                                          NOTICE OF ADDING PARTIES


                                                                                                                                                     Electronically Filed
                                                                                                                                                     THIRD CIRCUIT
                                                                                                                                                     3CCV-XX-XXXXXXX
                                                                                                                                                     16-APR-2021
                                                                                                                                                     08:58 AM
                                                                                                                                                     Dkt. 17 NAP
The Parties on Case Number 3CCV-XX-XXXXXXX have been updated. A Notice of Adding Parties was entered on the case, which may be reviewed through the Judiciary Electronic
Filing System. Please monitor your email for future notices.

                                         Case ID: 3CCV-XX-XXXXXXX
                                                   JERRY M. HIATT VS. TESLA, INC., a Delaware
                                            Title:
                                                   Corporation
                                Filing Date/Time: Friday, April 16, 2021 08:58 AM
                            Change Performed By: Gurudev Allin

Disclaimer: Under Rule 10.4 of the Hawai`i Court Records Rules, unless authorized by a court, an attorney or any person or entity shall not use the JIMS/JEFS database to gain
access to confidential information under seal or documents in cases in which the attorney or any person or entity is not a party or an attorney of record. Improper use of JIMS/JEFS
to gain access to confidential records, documents, or records filed under seal or in-camera may subject the user to sanctions. Publicly available documents can be purchased through
the court or eCourt Kokua.




                                                         This notification is being electronically mailed to:
                                                         Gurudev Das Allin ( gda@fmhc-law.com )
                                                         Sheree Aiko Kon-Herrera ( skh@fmhc-law.com )
                                                         Kenneth K. Fukunaga ( kkf@fmhc-law.com )
                                                         Jeremy O'Steen ( Osteen@bsds.com )
                                                         Bridget Gallagher Morgan-Bickerton ( morgan@bsds.com )




                                                                               1 of 2
Case 1:21-cv-00198-LEK-KJM Document 1-2 Filed 04/22/21 Page 85 of 85   PageID #:
                                     102

                 James J. Bickerton ( bickerton@bsds.com )




                                      2 of 2
